Citation Nr: 1734837	
Decision Date: 08/23/17    Archive Date: 08/30/17

DOCKET NO.  11-29 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to an effective date earlier than July 6, 2010 for the award of a 70 percent rating for posttraumatic stress disorder (PTSD).

2.  Entitlement to an effective date earlier than July 6, 2010 for the award of a total disability rating based upon individual unemployability due to service-connected disability (TDIU).

3.  Entitlement to an effective date earlier than July 6, 2010 for the award of basic eligibility for Dependents' Educational Assistance (DEA) under Chapter 35, Title 38, United States Code.


REPRESENTATION

Veteran represented by:	James G. Fausone, Esq.



ATTORNEY FOR THE BOARD

G. E. Wilkerson, Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to January 1974.

These matters come before the Board of Veterans' Appeals (Board) on appeal from January 2010 and February 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In June 2016, the Board issued a decision denying service connection for a low back disorder, as well as the claims for earlier effective dates for the award of a 70 percent rating for PTSD, a TDIU, and basic eligibility for DEA.

The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court). The Court, pursuant to a March 2017 joint motion for remand, partially vacated the Board's June 2016 decision to the extent that it denied earlier effective dates for the award of a 70 percent rating for PTSD, a TDIU, and basic eligibility for DEA, and remanded the case for action consistent with the memorandum decision.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In light of a matter raised in the March 2017 joint motion for remand, remand for additional development on the remaining claims on appeal is warranted.

The evidence of record includes an October 2011 letter from the Savannah Vet Center indicating that the Veteran participated in individual and group therapy for his service-connected PTSD since December 2008.  In November 2011, the Veteran provided authorization for VA to obtain records from this facility.  However, as pointed out by the parties in the joint motion for remand, there is no indication in the record that VA attempted to obtain these records.

VA is required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate the Veteran's claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This duty to assist contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 C.F.R. § 3.159(c).  Given the foregoing, efforts to obtain these outstanding records should be undertaken on remand.

The Board also defers consideration of the claims for earlier effective dates for TDIU and DEA for completion of the development discussed above, as such action could potentially affect the merits of these claims on appeal and are inextricably intertwined with the matter being remanded. See Parker v. Brown, 7 Vet. App. 116   (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  Therefore, these matters must also be remanded for this pending development.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information and authorization, to enable it to obtain any additional evidence pertinent to the remaining claims on appeal, TO SPECIFICALLY INCLUDE TREATMENT RECORDS FROM THE SAVANNAH VET CENTER dated from December 2008.

The AOJ should undertake appropriate development to obtain copies of those records and any other outstanding records identified.  If the AOJ is unsuccessful in its efforts to obtain any such evidence, it should so inform the Veteran and request that he submit the outstanding evidence.

2.  After undertaking any additional development deemed warranted,  the AOJ should readjudicate the Veteran's remaining claims. If the benefits sought on appeal are not granted, the Veteran and his representative should be provided a Supplemental Statement of the Case and afforded the requisite opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




